EXECUTION VERSION

Exhibit 10.15


UBS AG, London Branch
US 2813733v.2
c/o UBS Securities LLC
1285 Avenue of the Americas
New York, NY 10019


June 27, 2014
To:
EZCORP, Inc.
1901 Capital Parkway
Austin, Texas 78746
Attention:     Chief Financial Officer
Telephone No.:    (512) 314-3400
Facsimile No.:    (512) 588-0855



Re:     Additional Warrants
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by EZCORP, Inc. (“Company”) to UBS
AG, London Branch (“Dealer”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1.This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.
2.    The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:
General Terms.
Trade Date:
June 27, 2014

Effective Date:
The Trade Date

Warrants:
Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.




    

--------------------------------------------------------------------------------








Warrant Style:
European

Seller:
Company

Buyer:
Dealer

Shares:
The Class A Non-voting Common Stock of Company, par value USD 0.01 per share
(Exchange symbol “EZPW”)

Number of Warrants:
560,224. For the avoidance of doubt, the Number of Warrants shall be reduced by
any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:
One Share per Warrant

Maximum Number of Shares:
For any day, 423,851 Shares, minus the aggregate number of Shares delivered
prior to such day pursuant to this Confirmation.

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Maximum Number of Shares be
subject to adjustment (i) except for any adjustment pursuant to the terms of
this Confirmation and the Equity Definitions in connection with stock splits or
similar changes to Company’s capitalization or (ii) pursuant to Section
11.2(e)(vii) with respect to any event that is not within Company’s control.
Strike Price:
USD 20.825

Premium:
USD 984,667.03

Premium Payment Date:
July 2, 2014

Exchange:
The NASDAQ Global Select Market

Related Exchange(s):
All Exchanges

Procedures for Exercise.
Expiration Time:
The Valuation Time

Expiration Dates:
Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 160th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall (i) make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date and (ii) if the Daily
Number of Warrants for such Disrupted Day is not reduced to zero, determine


2



--------------------------------------------------------------------------------








the Settlement Price for such Disrupted Day based on transactions in the Shares
on such Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day; and provided further that if such Expiration Date
has not occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall estimate the fair market value for the Shares as of the
Valuation Time on that eighth Scheduled Trading Day or on any subsequent
Scheduled Trading Day. Any Scheduled Trading Day on which, as of the date
hereof, the Exchange is scheduled to close prior to its normal close of trading
shall be deemed not to be a Scheduled Trading Day; if a closure of the Exchange
prior to its normal close of trading on any Scheduled Trading Day is scheduled
following the date hereof, then such Scheduled Trading Day shall be deemed to be
a Disrupted Day in full.
First Expiration Date:
September 15, 2019 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to “Market Disruption Event” below.

Daily Number of Warrants:
For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to the provision opposite the caption
“Expiration Dates” above.

Automatic Exercise:
Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by replacing clauses
(ii) and (iii) in their entirety with “(ii) an Exchange Disruption, (iii) an
Early Closure or (iv) a Regulatory Disruption, in each case, that the
Calculation Agent determines is material.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.
Regulatory Disruption:
Any event that Dealer reasonably determines in good faith makes it reasonably
necessary or advisable to refrain from or decrease any market activity in
connection with the Transaction in order to comply with any legal, regulatory or
self-regulatory requirements or related policies and procedures (consistently
applied across all counterparties). Dealer shall notify Company as soon as
reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.


3



--------------------------------------------------------------------------------








Valuation Terms.
Valuation Time:
Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time.

Valuation Date:
Each Exercise Date

Settlement Terms.
Settlement Method:
Net Share Settlement

Net Share Settlement:
On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System and
Company shall pay to Dealer any Fractional Share Amount. Dealer shall be treated
as the holder of record of such Shares at the time of delivery of such Shares
or, if earlier, at 5:00 p.m. (New York City time) on such Settlement Date.

Share Delivery Quantity:
For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date, rounded
down to the nearest whole number; provided that in no event shall the Share
Delivery Quantity for any Settlement Date exceed the Maximum Number of Shares
for such Settlement Date.

Section 9.7 of the Equity Definitions is hereby amended by (i) replacing the
words “Number of Shares to be Delivered” with the words “Share Delivery
Quantity” in the second and third lines thereof and (ii) deleting the
parenthetical in clause (a) thereof.
Net Share Settlement Amount:
For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Settlement Price:
For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “EZPW <equity> AQR” (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the otherwise applicable Daily Number of Warrants, as
described above, then the Settlement Price for the relevant Valuation Date shall
be the volume-weighted average price per Share on such Valuation Date on the
Exchange, as determined by the


4



--------------------------------------------------------------------------------








Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.
Settlement Dates:
As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable; except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

Representation and Agreement:
Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws, except as described in Section 9(m)
hereof.

3.
Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:
Method of Adjustment:
Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

The repurchase by Issuer on or about the Trade Date of one million of its Shares
shall not constitute a Potential Adjustment Event.
Extraordinary Events applicable to the Transaction:
New Shares:
Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that also becomes Company under the
Transaction following such Merger Event or Tender Offer”.

Consequence of Merger Events:

5



--------------------------------------------------------------------------------








Merger Event:
Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(C) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or Section 9(h)(ii)(C) will apply.

Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).

Consequence of Tender Offers:
Tender Offer:
Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Modified Calculation Agent Adjustment

Share-for-Combined:
Modified Calculation Agent Adjustment

Announcement Event:
If an Announcement Date occurs in respect of a Merger Event (for the avoidance
of doubt, determined without regard to the language in the definition of “Merger
Event” following the definition of “Reverse Merger” therein), Tender Offer or a
transaction or event or series of transactions or events that, if completed,
would lead to a Merger Event or Tender Offer (such occurrence, an “Announcement
Event”), then on or prior to the earliest of the Expiration Date, Early
Termination Date or other date of cancellation (the “Announcement Event
Adjustment Date”) in respect of each Warrant, the Calculation Agent will
determine the economic effect on such Warrant of the Announcement Event
(regardless of whether the Announcement Event actually results in a Merger Event
or Tender Offer, and taking into account such factors as the Calculation Agent
may determine, including, without limitation, changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the
Transaction whether prior to or after the Announcement Event or for any period
of time, including, without limitation, if applicable, the period from the
Announcement Event to the relevant Announcement Event Adjustment Date). If the
Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment


6



--------------------------------------------------------------------------------








Date for such Warrant, the Calculation Agent may make such adjustment to the
exercise, settlement, payment or any other terms of such Warrant as the
Calculation Agent determines appropriate to account for such economic effect,
which adjustment shall be effective immediately prior to the exercise,
termination or cancellation of such Warrant, as the case may be.
For the avoidance of doubt, the Calculation Agent will promptly make adjustments
as described above on an iterative basis for succeeding Announcement Events and
modifications, expirations and/or abandonments thereof.
Announcement Date:
The definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any bona fide” in the second and fourth lines thereof, (ii) replacing the word
“leads to the” with the words “, if completed, would lead to a” in the third and
the fifth lines thereof, (iii) replacing the words “voting shares” with the word
“Shares” in the fifth line thereof, (iv) inserting the words “by any entity”
after the word “announcement” in the second and the fourth lines thereof and
(v) inserting the word “potential” following the words “in the case of a” at the
beginning of clauses (i) and (ii) therein.

Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:
Change in Law:
Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute),”
and (ii) Section 12.9(a)(ii)(X) of the Equity Definitions is hereby amended by
replacing the word “Shares” with the phrase “Hedge Positions.”

Failure to Deliver:
Not Applicable

Insolvency Filing:
Applicable

Hedging Disruption:
Applicable; provided that:


7



--------------------------------------------------------------------------------








(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:
Applicable

Loss of Stock Borrow:
Applicable

Maximum Stock Loan Rate:
100 basis points

Increased Cost of Stock Borrow:
Applicable

Initial Stock Loan Rate:
0 basis points until June 15, 2019 and 25 basis points thereafter

Hedging Party:
For all applicable Additional Disruption Events, Dealer.

Additional Termination Event:
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or
terminated portion thereof) being the Affected Transaction and Company being the
sole Affected Party) shall be deemed to occur, and, in lieu of Sections 12.7,
12.8 and 12.9 of the Equity Definitions, Section 6 of the Agreement shall apply
to such Affected Transaction.

Determining Party:
For all applicable Extraordinary Events, Calculation Agent. With respect to any
Hedging Disruption, Increased Cost of Hedging, Loss of Stock Borrower or
Increased Cost of Stock Borrow that permits Dealer to terminate all or a portion
of the Transaction, Dealer will, to the extent reasonably practicable, terminate
only such portion of the Transaction as it determines necessary in order to
avoid the continuance of such Hedging Disruption, Increased Cost of Hedging,
Loss of Stock Borrow or Increased Cost of Stock Borrow.

Non-Reliance:
Applicable

Agreements and Acknowledgments

8



--------------------------------------------------------------------------------








Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

4.
Calculation Agent.     Dealer; provided that following the occurrence and during
the continuance of an Event of Default pursuant to Section 5(a)(vii) of the
Agreement with respect to which Dealer is the sole Defaulting Party, Company
shall have the right to designate a nationally recognized third-party dealer in
over-the-counter equity derivatives to replace Dealer as Calculation Agent. All
calculations and determinations by the Calculation Agent shall be made in good
faith and in a commercially reasonable manner. In the event the Calculation
Agent makes any determination or calculations pursuant to this Confirmation, the
Agreement or the Equity Definitions, promptly following receipt of a written
request from Company, the Calculation Agent shall provide an explanation in
reasonable detail of the basis for such determination or calculation and shall,
to the extent permitted by applicable law, discuss and attempt to reconcile any
dispute with Company, it being understood that the Calculation Agent shall not
be obligated to disclose any proprietary models or confidential information used
by it for such determination or calculation.

5.
Account Details.

(a)
Account for payments to Company:    

Bank:        Wells Fargo Bank, NA
ABA#:        121000248
Acct Name:        Texas EZPawn, LP
Acct No.:                
Contact:        Karissa Sullivan
Phone No.:        512-314-2257


Account for delivery of Shares from Company:
To be provided by Company.
(b)
Account for payments to Dealer:

Bank:        UBS AG Stamford
Bank Routing:        026-007-993
Account Name:    UBS AG, London Branch
Acct No.:                     
Attn:        Equity Derivatives Settlements


Account for delivery of Shares to Dealer:
To be provided by Dealer.
6.
Offices.

(a)
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

(b)
The Office of Dealer for the Transaction is: London


9



--------------------------------------------------------------------------------








UBS AG, London Branch
c/o UBS Securities LLC
1285 Avenue of the Americas
New York, New York 10019


7.
Notices.

(a)
Address for notices or communications to Company:

To:
EZCORP, Inc.
1901 Capital Parkway
Austin, Texas 78746

Attention:     Chief Financial Officer
Telephone:    (512) 314-3400
Email:        mark_kuchenrither@ezcorp.com
(b)
Address for notices or communications to Dealer:

To:        UBS AG, London Branch
c/o UBS Securities LLC
1285 Avenue of the Americas
New York, NY 10019
Attention:    Jennifer Van Nest and Eric Coghlin
Telephone:    (212) 713-3638 and (212) 713-3557
Email:        OL-SESGNotifications@ubs.com


With a copy to:     


Equities Legal Department
677 Washington Boulevard
Stamford, CT 06901
Attn: Gordon Kiesling and Hina Mehta
Telephone: (203) 719-0268
Facsimile: (203) 719-5627


8.
Representations and Warranties of Company.

Company hereby represents and warrants to Dealer that each of the
representations and warranties of Company set forth in Section 1 of the Purchase
Agreement (the “Purchase Agreement”), dated as of June 17, 2014, between Company
and Morgan Stanley & Co. LLC, as representative of the Initial Purchasers party
thereto, is true and correct and is hereby deemed to be repeated to Dealer as if
set forth herein. Company hereby further represents and warrants to Dealer on
the date hereof, on and as of the Premium Payment Date and, in the case of the
representations in Section 8(d), at all times until termination of the
Transaction, that:
(a)
Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.


10



--------------------------------------------------------------------------------








(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by‑laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument filed as an exhibit to Company’s Annual Report on Form
10-K for the year ended December 31, 2013, as updated by any subsequent filings,
to which Company or any of its subsidiaries is a party or by which Company or
any of its subsidiaries is bound or to which Company or any of its subsidiaries
is subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

(d)
A number of Shares equal to the initial Maximum Number of Shares (the “Warrant
Shares”) have been reserved for issuance by all required corporate action of
Company. The Warrant Shares have been duly authorized and, when delivered
against payment therefor (which may include Net Share Settlement in lieu of
cash) and otherwise as contemplated by the terms of the Warrants following the
exercise of the Warrants in accordance with the terms and conditions of the
Warrants, will be validly issued, fully paid and non-assessable, and the
issuance of the Warrant Shares will not be subject to any preemptive or similar
rights.

(e)
Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company,” as such term is
defined in the Investment Company Act of 1940, as amended.

(f)
Company is an “eligible contract participant,” as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended.

(g)
Company is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares.

(h)
No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares as a result of the nature of
Issuer’s business would give rise to any reporting, consent, registration or
other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.

(i)
Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

9.
Other Provisions.

(a)
Opinions. Company shall deliver to Dealer, on the Premium Payment Date, an
opinion of counsel, dated as of the Trade Date, with respect to the matters set
forth in Sections 8(a) (other than as to the validity, binding effect and
enforceability of the Transaction) through (d) of this Confirmation. Delivery of
such opinion to Dealer shall be a condition precedent for the purpose of Section
2(a)(iii) of the Agreement with respect to each obligation of Dealer under
Section 2(a)(i) of the Agreement.

(b)
Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 52.3 million (in the case of the first such notice) or (ii)
thereafter more than 1.9 million less than the number of Shares included in the
immediately preceding


11



--------------------------------------------------------------------------------








Repurchase Notice. Company agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including, without limitation, losses relating
to Dealer’s hedging activities with respect to the Transaction as a consequence
of becoming, or of the risk of becoming, a Section 16 “insider”, including any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.
(c)
Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

(d)
No Manipulation. Assuming Dealer is not, on the date hereof, in possession of
any material non-public information with respect to Company or the Shares and
will establish a commercially reasonable Hedge Position, Company is not entering
into the Transaction to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares) or otherwise in violation of
the Exchange Act.

(e)
Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any nationally recognized
third-party dealer in over-the-counter equity derivatives. If at any time at
which (A) the Section 16 Percentage exceeds 7.5% or (B) the Share Amount exceeds
the Applicable Share Limit (if any applies) (any such condition described in
clauses (A) or (B), an “Excess Ownership Position”), Dealer is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Warrants to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may


12



--------------------------------------------------------------------------------








designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists. In the event that
Dealer so designates an Early Termination Date with respect to a Terminated
Portion, a payment shall be made pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants underlying the Terminated Portion, (2) Company were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company were not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer and each “group” of
which Dealer is a member or may be deemed a member, in each case, under Section
13 or Section 16 of the Exchange Act and rules promulgated thereunder, directly
or indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Share Amount” as of any day is the
number of Shares that Dealer and any person whose ownership position would be
aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations (other than reporting obligations under Section 13(d)
of the Exchange Act) or other requirements (including obtaining prior approval
from any person or entity) of a Dealer Person, or could result in an adverse
effect on a Dealer Person, under any Applicable Restriction, as determined by
Dealer in its reasonable discretion, minus (B) 1% of the number of Shares
outstanding. Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing Dealer to purchase, sell, receive or deliver any
Shares or other securities, or make or receive any payment in cash, to or from
Company, Dealer may designate any of its affiliates to purchase, sell, receive
or deliver such Shares or other securities, or make or receive such payment in
cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Company to the extent of any such performance.
(f)
Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend or distribution (whether or not extraordinary) occurs with respect to
the Shares (an “Ex-Dividend Date”), then the Calculation Agent will adjust any
of the Strike Price, Number of Warrants and/or Daily Number of Warrants to
preserve the fair value of the Warrants to Dealer after taking into account such
dividend.

(g)
Matters Relating to Agent. UBS Securities LLC shall act as “agent” (the “Agent”)
for Dealer within the meaning of Rule 15a-6 under the Exchange Act in connection
with this Transaction. Dealer notifies Company that (i) the Agent acts solely as
agent on a disclosed basis with respect to the transactions contemplated
hereunder, and (ii) the Agent has no obligation, by guaranty, endorsement or
otherwise, with respect to the obligations of Dealer hereunder, either with
respect to the delivery of cash or Shares, either at the beginning or end of the
transactions contemplated hereby. Each of Dealer and Company acknowledges and
agrees to look solely to each other for performance hereunder, and not to the
Agent.

(h)
Additional Provisions.

(i)
Amendments to the Equity Definitions:

(A)
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “an”; and
adding the phrase “or Warrants” at the end of the sentence.


13



--------------------------------------------------------------------------------








(B)
Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof, (x)
adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

(C)
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “diluting or concentrative” and replacing them with the word “material”;
and adding the phrase “or Warrants” at the end of the sentence.

(D)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

(E)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

(y)
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

(F)
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

(y)
(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and (4)
deleting clause (X) in the final sentence.

(ii)
Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
Dealer shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, (2) Company shall be deemed the sole Affected Party with respect to
such Additional Termination Event and (3) the Transaction shall be deemed the
sole Affected Transaction (provided that with respect to any such Additional
Termination Event, Dealer may choose to treat part of the Transaction as the
sole Affected Transaction, in which case the remainder of the Transaction shall
continue in full force and effect):

(A)
A “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Company, its wholly owned subsidiaries, its and their employee
benefit plans and Permitted Holders, has become the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of the
common equity of Company representing more than 50% of the voting power of such
common equity. “Permitted Holders” means (i) Phillip E. Cohen, (ii) the spouse
and lineal


14



--------------------------------------------------------------------------------








descendants and spouses of lineal descendants of Phillip E. Cohen, (iii) the
estates or legal representatives of any person named in clauses (i) or (ii),
(iv) trusts established for the benefit of any person named in clauses (i) or
(ii) and (v) any entity solely owned and controlled, directly or indirectly, by
one or more of the foregoing.
(B)
A “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Company, its wholly owned subsidiaries and its and their employee
benefit plans has become the direct or indirect “beneficial owner,” as defined
in Rule 13d-3 under the Exchange Act, of more than 50% of the Shares.

(C)
The consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets or (II) any share exchange,
consolidation, merger or similar transaction involving Company pursuant to which
the Shares will be converted into cash, securities or other property or
(III) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of Company
and its subsidiaries, taken as a whole, to any person other than one of
Company’s wholly owned subsidiaries; provided, however, that a transaction
described in clause (B) in which the holders of all classes of the Company’s
common equity immediately prior to such transaction own, directly or indirectly,
more than 50% of all classes of common equity of the continuing or surviving
company or transferee or the parent thereof immediately after such transaction
shall not be an Additional Termination Event pursuant to this clause (C).
Notwithstanding the foregoing, any transaction or transactions set forth in this
clause (C) shall not constitute an Additional Termination Event if (x) at least
90% of the consideration received or to be received by holders of the Shares,
excluding cash payments for fractional Shares, in connection with such
transaction or transactions consists of common equity interests that are listed
or quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or any of their respective successors) or will be
so listed or quoted when issued or exchanged in connection with such transaction
or transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares.

(D)
Company’s shareholders or board of directors approve any plan or proposal for
the liquidation or dissolution of Company.

(E)
The Shares cease to be listed or quoted on any of The New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or the announcement of any such delisting without the
announcement that the Shares will be listed or quoted on The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors).

(F)
Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its exposure with respect
to the Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (consistently applied across all
counterparties) (whether or not such requirements, policies or procedures are
imposed by law or have been voluntarily adopted by Dealer).

(G)
Default by Company or any of its subsidiaries with respect to any mortgage,
agreement or other instrument under which there is outstanding, or by which
there is secured or evidenced, any indebtedness for money borrowed in excess of
$25


15



--------------------------------------------------------------------------------








million (or its foreign currency equivalent) in the aggregate of Company and/or
any such subsidiary, whether such indebtedness now exists or shall hereafter be
created (i) resulting in such indebtedness becoming or being declared due and
payable or (ii) constituting a failure to pay the principal of any such debt
when due and payable at its stated maturity, upon required repurchase, upon
declaration of acceleration or otherwise, and in either case, such acceleration
is not rescinded, or the failure to pay not cured or the indebtedness is not
repaid or discharged, within 30 days.
(H)
A final judgment for the payment of $25 million (or its foreign currency
equivalent) or more (excluding any amounts covered by insurance) rendered
against Company or any of its significant subsidiaries (as defined in Article 1,
Rule 1-02 of Regulation S-X), which judgment is not discharged or stayed within
60 days after (I) the date on which the right to appeal thereof has expired if
no such appeal has commenced, or (II) the date on which all rights to appeal
have been extinguished.

(I)
On any day during the period from and including the Trade Date, to and including
the final Expiration Date, (I) the Notional Unwind Shares (as defined below) as
of such day exceeds a number of Shares equal to 75% of the Maximum Number of
Shares, or (II) Company makes a public announcement of any transaction or event
that, in the reasonable opinion of Dealer would, upon consummation of such
transaction or upon the occurrence of such event, as applicable, and after
giving effect to any applicable adjustments hereunder, cause the Notional Unwind
Shares immediately following the consummation of such transaction or the
occurrence of such event to exceed a number of Shares equal to 75% of the
Maximum Number of Shares. The “Notional Unwind Shares” as of any day is a number
of Shares equal to (1) the amount that would be payable pursuant to Section 6 of
the Agreement (determined as of such day as if an Early Termination Date had
been designated in respect of the Transaction and as if Company were the sole
Affected Party and the Transaction were the sole Affected Transaction), divided
by (2) the Settlement Price (determined as if such day were a Valuation Date).

(i)
No Setoff; No Collateral. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not, and shall not be, secured by any collateral. Each party
waives any and all rights it may have to set off obligations arising under the
Agreement and the Transaction against other obligations between the parties,
whether arising under any other agreement, applicable law or otherwise.

(j)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

If, in respect of the Transaction, an amount is payable by Company to Dealer
pursuant to Section 6(d)(ii) and 6(e) of the Agreement (any such amount, a
“Payment Obligation”), Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(g) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 6(d)(ii) and 6(e) of the Agreement shall
apply.
Share Termination Alternative:
If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 6(d)(ii) and 6(e) of the
Agreement, as applicable, subject to Section 9(k)(i) below, in satisfaction,
subject


16



--------------------------------------------------------------------------------








to Section 9(k)(ii) below, of the relevant Payment Obligation, in the manner
reasonably requested by Dealer free of payment.
Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).

Share Termination Unit Price:
The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent. In the
case of a Private Placement Settlement of Share Termination Delivery Units that
are Restricted Shares (as defined below), as set forth in Section 9(k)(i) below,
the Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in Section 9(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(k)(i).

Share Termination Delivery Unit:
One Share or, if the Issuer has been subject to a Merger Event or Tender Offer,
or the Shares have been subject to a Potential Adjustment Event, pursuant to
which the Shares have changed into cash or any other property or the right to
receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such event. If such event involves a choice of Exchange Property to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash.


17



--------------------------------------------------------------------------------








Failure to Deliver:
Inapplicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

(i)
Notwithstanding anything to the contrary in this Confirmation, any deliveries
under Section 9(j)(i) shall be limited to the Maximum Number of Shares as
defined in Section 2 hereof.

(k)
Registration/Private Placement Procedures. If in the reasonable determination of
Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions, or any registration or qualification requirement or
prospectus delivery requirement for such Shares or Share Termination Delivery
Property, pursuant to any applicable federal or state securities law (including,
without limitation, any such requirement arising under Section 5 of the
Securities Act as a result of such Shares or Share Termination Delivery Property
being subject to restrictions on resale under the Securities Act, or as a result
of the sale of such Shares or Share Termination Delivery Property being subject
to paragraph (c) of Rule 145 under the Securities Act) (such Shares or Share
Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first applicable Settlement Date for the first applicable Expiration
Date, a Private Placement Settlement or Registration Settlement for all
deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all remaining Settlement Dates for such Warrants and the
procedures in clause (i) or clause (ii) below shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Warrants. The Calculation Agent shall make adjustments to
settlement terms and provisions under this Confirmation to reflect a single
Private Placement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder.

(i)
If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all reasonably acceptable to Dealer. In the case
of a Private Placement Settlement, Dealer shall determine the appropriate
discount to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or any Settlement
Price (in the case of settlement of Shares pursuant to Section 2 above)
applicable


18



--------------------------------------------------------------------------------








to such Restricted Shares in a commercially reasonable manner and appropriately
adjust the number of such Restricted Shares to be delivered to Dealer hereunder.
Notwithstanding anything to the contrary in the Agreement or this Confirmation,
the date of delivery of such Restricted Shares shall be the Exchange Business
Day following notice by Dealer to Company, of such applicable discount and the
number of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the Share Termination Payment Date (in
the case of settlement of Share Termination Delivery Units pursuant to Section
9(j) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).
(ii)
If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity
underwriting agreements, all reasonably acceptable to Dealer. If Dealer, in its
sole reasonable discretion, is not satisfied with such procedures and
documentation Private Placement Settlement shall apply. If Dealer is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to Section 9(j) above or (y) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the earliest of
(i) the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(2) (or any similar provision then in force) under the Securities Act and
(iii) the date upon which all Restricted Shares may be sold or transferred by a
non-affiliate pursuant to Rule 144 (or any similar provision then in force) or
Rule 145(d)(2) (or any similar provision then in force) under the Securities
Act. If the Payment Obligation exceeds the realized net proceeds from such
resale, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on the last day of the Resale Period (as if
such day were the “Valuation Date” for purposes of computing such Settlement
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares. If Company elects to
pay the Additional Amount in Shares, the requirements and provisions for
Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Number of
Shares.

(iii)
If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

(l)
Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and


19



--------------------------------------------------------------------------------








Automatic Exercise shall not apply with respect to any Warrant hereunder, to the
extent (but only to the extent) that, after such receipt of any Shares upon the
exercise of such Warrant or otherwise hereunder and after taking into account
any Shares deliverable by Dealer under other transactions with the Issuer, (i)
the Section 16 Percentage would exceed 7.5%, or (ii) the Share Amount would
exceed the Applicable Share Limit. Any purported delivery hereunder shall be
void and have no effect to the extent (but only to the extent) that, after such
delivery and after taking into account any Shares deliverable by Dealer under
other transactions with the Issuer, (i) the Section 16 Percentage would exceed
7.5%, or (ii) the Share Amount would exceed the Applicable Share Limit. If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Company’s obligation to make such delivery (in physical form,
and not the cash value thereof) shall not be extinguished and Company shall make
such delivery as promptly as practicable after, but in no event later than one
Business Day after, Dealer gives notice to Company that, after such delivery,
(i) the Section 16 Percentage would not exceed 7.5%, and (ii) the Share Amount
would not exceed the Applicable Share Limit.
(m)
Share Deliveries. Company acknowledges and agrees that, to the extent the holder
of this Warrant is not then an affiliate and has not been an affiliate for 90
days (it being understood that Dealer will not be considered an affiliate under
this paragraph solely by reason of its receipt of Shares pursuant to the
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, (i) any Shares or Share
Termination Delivery Property delivered hereunder at any time after 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), and (ii) any Restricted Shares after the period of 6 months (or 1 year
if, at such time, informational requirements of Rule 144(c) under the Securities
Act are not satisfied with respect to Company) has elapsed from the applicable
Settlement Date or Share Termination Payment Date, in each case, shall be
eligible for resale without restriction under Rule 144 of the Securities Act and
Company agrees to promptly remove, or cause the transfer agent for such Shares,
Share Termination Delivery Property or Restricted Shares, to remove, any legends
referring to any restrictions on resale under the Securities Act from any
certificates representing such Shares, Share Termination Delivery Property or
Restricted Shares upon request by Dealer to Company or such transfer agent,
without any requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer. Company further
agrees that (i) any Shares or Share Termination Delivery Property delivered
hereunder prior to the date that is 6 months from the Trade Date (or 1 year from
the Trade Date if, at such time, informational requirements of Rule 144(c) are
not satisfied with respect to Company), and (ii) any Restricted Shares at any
time before the period of 6 months (or 1 year if, at such time, informational
requirements of Rule 144(c) under the Securities Act are not satisfied with
respect to Company) has elapsed from the applicable Settlement Date or Share
Termination Payment Date, in each case, may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer, and any affiliate to which such Shares, Share Termination
Delivery Property or Restricted Shares is transferred may request removal of any
legends from any certificates representing such Shares, Share Termination
Delivery Property or Restricted Shares, as the case may be, pursuant to the
immediately preceding sentence. Company agrees that any delivery of Shares,
Share Termination Delivery Property or Restricted Shares shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares, class of Share Termination
Delivery Property or class or Restricted Shares is in book-entry form at DTC or
such successor depositary, provided that Company may deliver any Restricted
Shares required to be delivered hereunder in certificated form in lieu of
delivery through DTC to the extent inconsistent with the rules of DTC or the
policies and procedures of Company concerning restricted shares (consistently
applied) . Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the Securities Act or any successor rule are amended,
or the applicable interpretation thereof by the Securities and Exchange
Commission or any court change after the Trade Date, the agreements of Company
herein shall be deemed modified to the extent necessary, in the opinion of
outside counsel of Company, to comply with Rule 144 of the Securities Act or any
successor rule, as in effect at the time of delivery of the relevant Shares,
Share Termination Delivery Property or Restricted Shares.


20



--------------------------------------------------------------------------------








(n)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

(o)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

(p)
Maximum Share Delivery.

(i)
Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
a number of Shares greater than the Maximum Number of Shares to Dealer in
connection with the Transaction, including, without limitation, any Shares
deliverable to Dealer as a result of any early termination of the Transaction.
Company shall not take any action to decrease the number of authorized but
unissued Shares that are not reserved for other transactions below the Maximum
Number of Shares.

(ii)
In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this Section
9(p)(ii), when, and to the extent that, (A) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(B) authorized and unissued Shares previously reserved for issuance in respect
of other transactions become no longer so reserved or (C) Company additionally
authorizes any unissued Shares that are not reserved for other transactions;
provided that in no event shall Company deliver any Shares or Restricted Shares
to Dealer pursuant to this Section 9(p)(ii) to the extent that such delivery
would cause the aggregate number of Shares and Restricted Shares delivered to
Dealer to exceed the Maximum Number of Shares. Company shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
or Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.

(q)
Right to Extend. Dealer may postpone or add, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its good faith commercially
reasonable judgment, that such extension is reasonably necessary to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer to effect transactions in Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer
(consistently applied across all counterparties).

(r)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the


21



--------------------------------------------------------------------------------








claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction other
than during any such bankruptcy proceedings; provided further that nothing
herein shall limit or shall be deemed to limit Dealer’s rights in respect of any
transactions other than the Transaction.
(s)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

(t)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(u)
Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction, (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction, (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

(v)
Early Unwind. In the event the sale of the “Firm Securities” (as defined in the
Purchase Agreement) is not consummated with the Initial Purchaser for any
reason, or Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 9(a), in each case by 1:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represents and acknowledges to the other
that upon an Early Unwind, all obligations with respect to the Transaction shall
be deemed fully and finally discharged.

(w)
Payment by Dealer. In the event that, following payment of the Premium, (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Dealer owes to Company an amount calculated under Section 6(e) of


22



--------------------------------------------------------------------------------








the Agreement, or (ii) Dealer owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.
(x)
Additional Covenant. Company hereby covenants with Dealer to use commercially
reasonable efforts to obtain approval for the listing of the Warrant Shares on
the Exchange on or prior to the Premium Payment Date, subject to official notice
of issuance, and will obtain such approval prior to the thirtieth calendar day
following the Trade Date and will maintain such listing during the term of the
Transaction.




23



--------------------------------------------------------------------------------








Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Company with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.
Yours faithfully,
UBS AG, LONDON BRANCH






By:
 
/s/ Eric Coghlin
 
 
Name:
Eric Coghlin
 
 
Title:
Executive Director



By:
 
/s/ Jennifer Van Nest
 
 
Name:
Jennifer Van Nest
 
 
Title:
Executive Director





UBS SECURITIES LLC, as Agent for UBS AG,
London Branch




By:
 
/s/ Jennifer Van Nest
 
 
Name:
Jennifer Van Nest
 
 
Title:
Executive Director

By:
 
/s/ Eric Coghlin
 
 
Name:
Eric Coghlin
 
 
Title:
Executive Director







Accepted and confirmed
as of the Trade Date:
EZCORP, INC.
By:
/s/ Mark Kuchenrither
Authorized Signatory
Name: Mark Kuchenrither








    